Case 8:19-cv-00607-VMC-TGW Document 52 Filed 10/21/19 Page 1 of 11 PageID 275



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

  CONRAD CASE, on behalf of himself and
  all others similarly situated,

          Plaintiffs,

  v.
                                                         CASE NO.: 8:19-cv-00607
  GRADY JUDD, in his official capacity as
  Polk County Sheriff,

        Defendant.
  ________________________________/

          DEFENDANT’S BRIEF IN RESPONSE TO THIS COURT’S OCTOBER 8
                      ORDER REGARDING JURISDICTION

         Defendant Grady Judd, by and through his undersigned attorneys, submits this brief

 regarding the Court’s jurisdiction in response to Docket 46. At issue is whether Judd is a “State”

 employer, a “private employer,” or a different type of governmental officer not explicitly covered

 by USERRA. As noted in Docket 46, “federal courts are courts of limited jurisdiction” and, as a

 result, “must zealously insure that jurisdiction exists over a case, and should itself raise the

 question of subject matter jurisdiction at any point in the litigation where a doubt about jurisdiction

 arises.” Smith v. GTE Corp., 236 F.3d 1292, 1299 (11th Cir. 2001). This obligation is particularly

 important, given that purported judgments issued without appropriate subject-matter jurisdiction

 are void and subject to attacks even years after they were rendered. See Hertz Corp. v. Alamo

 Rent-A-Car, Inc., 16 F.3d 1126, 1130–31 (11th Cir. 1994) (collecting cases); see also Latin Am.




                                                   1
 6082744v.1
Case 8:19-cv-00607-VMC-TGW Document 52 Filed 10/21/19 Page 2 of 11 PageID 276



 Prop. & Cas. Ins. Co. v. Hi-Lift Marina, Inc., 887 F.2d 1477, 1479 (11th Cir. 1989) (“Subject-

 matter jurisdiction can never be waived.”).1

          Although USERRA clarifies that a “political subdivision” of a state is a “private employer”

 for jurisdictional purposes, § 4323(i), it never defines the phrase “political subdivision.” A Florida

 sheriff like Judd is a natural person and an independent constitutional officer that does not fit neatly

 into the categories of “State” or “political subdivision” as those terms are commonly used both in

 ordinary usage and case law. Given that USERRA does not explicitly speak to these types of

 independent governmental employers, and federal district courts only have the authority to hear

 cases over which Congress grants them jurisdiction, an appropriate outcome would be to enable

 state courts of general jurisdiction to hear these types of claims. Cf. McKnett v. St. Louis & S.F.

 Ry. Co., 292 U.S. 230, 233–34 (1934) (holding that the state courts of Alabama, as courts of general

 jurisdiction, could not refuse to hear cases simply because they were brought under federal law).

 Therefore, Judd respectfully requests an order dismissing this lawsuit for lack of subject-matter

 jurisdiction.

 I.       The interpretation of 38 U.S.C. § 4323 controls this jurisdictional analysis.

          As a starting point, the answer of whether Congress granted jurisdiction to federal courts

 to hear lawsuits like this one turns on the interpretation of USERRA itself, rather than the general

 jurisdictional provision of 28 U.S.C. § 1331.                  USERRA contains an explicit jurisdictional

 provision 38 U.S.C. § 4323(b), which defines three types of jurisdiction:

          1. Federal courts have exclusive jurisdiction to hear actions brought by the United

               States against “State” employers. § 4323(b)(1).




 1
      The dangers associated with litigating a case in an improper forum are particularly acute in this lawsuit, given
      that Plaintiff Conrad Case purports to bring a class action. The jurisdictional analysis

                                                            2
 6082744v.1
Case 8:19-cv-00607-VMC-TGW Document 52 Filed 10/21/19 Page 3 of 11 PageID 277



         2. State courts have exclusive jurisdiction to hear actions brought by private

              litigants against “State” employers. § 4323(b)(2); see Wood v. Fla. Atl. Univ.

              Bd. of Trs., 432 F. App’x 812, 815 (11th Cir. 2011) (agreeing with other circuits

              that the language of paragraph (b)(2) vests exclusive jurisdiction with state

              courts).


         3. Federal courts have exclusive jurisdiction to hear actions brought by private

              litigants against “private employer[s].” § 4323(b)(3).                  The term “private

              employer” is defined for purposes of section 4323 to “include[] a political

              subdivision of a State.”


         Although 28 U.S.C. § 1331 broadly confers “original jurisdiction of all civil actions arising

 under the Constitution, laws, or treaties of the United States,” a canon of statutory construction

 used by courts, including the Supreme Court, is that a specific statute controls over a general one.

 See, e.g., Morton v. Mancari, 417 U.S. 535, 550–51 (1974) (“Where there is no clear intention

 otherwise, a specific statute will not be controlled or nullified by a general one, regardless of the

 priority of enactment.”). When Congress enacted USERRA, it chose to explicitly address the topic

 of jurisdiction. As a result, the provisions of USERRA control.2




 2
     This conclusion is bolstered by the courts’ treatment of private rights of action general. As an analogous matter,
     courts tend to apply a rule under which “[w]hen Congress has not explicitly provided a private right of
     action . . . , ‘the presumption [is] that Congress did not intend one.’” Platsky v. Lazar, No. 15-cv-02454, 2015
     WL 9694518, at *2 (S.D.N.Y. Nov. 30, 2015) (quoting Bellikoff v. Eaton Vance Corp., 481 F.3d 110, 116 (2d
     Cir. 2007)). Applying that reasoning to a situation such as this one, even where Congress has created a limited
     private right of action like it did in USERRA, courts should be cautious about broadly expanding that right of
     action to areas not covered explicitly in the statute.

                                                           3
 6082744v.1
Case 8:19-cv-00607-VMC-TGW Document 52 Filed 10/21/19 Page 4 of 11 PageID 278



 II.       Judd is neither the State of Florida nor a “political subdivision”; he is a natural
           person and independent constitutional officer.

           The confusion in this case results from Congress’s failure to define “political subdivision”

 in USERRA and the fact that Judd does not neatly fit into the possible categories in USERRA’s

 jurisdictional statute.        As explained above, Congress drafted USERRA to explicitly cover

 jurisdictional matters, and USERRA’s jurisdictional provisions cover three types of situations:

           1. Claims by the United States against State employers, § 4323(b)(1);

           2. Claims by private litigants against State employers, § 4323(b)(2); and

           3. Claims by private litigants against “private employer[s],” including “political
              subdivision[s] of” states, § 4323(b)(3), (i).

 But because Congress chose to cover those three express situations, the effect is that USERRA has

 a void with respect to claims against people (whether natural persons or entities) that do not fit

 into those specially defined categories. Cf. Hartford Underwriters Ins. Co. v. Union Planters

 Bank, N.A., 530 U.S. 1, 8 (2000) (rejecting the theory “that the expression of one thing indicates

 the inclusion of others unless exclusion is made explicit”).

           In this case, the Florida Constitution clarifies that Judd is not a “political subdivision.”

 Under the Florida Constitution, the only “political subdivisions” are “counties.” FLA. CONST.

 art. VIII, § 1(a). Sheriffs such as Judd are separately created to be separate, independent

 governmental actors. Id. at § 1(d). As a result, counties have no authority to abolish the office of

 the sheriff, transfer his or her duties, change the term of office, or establish any manner of selecting

 the sheriff other than by elections. Id.3 At most, sheriffs like Judd might be deemed to be officers

 of political subdivisions, rather than political subdivisions themselves. Therefore, to the extent it




 3
       Although the heading of Article VIII, Section 1(d) is “County officers,” that heading conflicts with the

                                                            4
 6082744v.1
Case 8:19-cv-00607-VMC-TGW Document 52 Filed 10/21/19 Page 5 of 11 PageID 279



 applies, Florida’s own law appears to counsel against finding that sheriffs are “political

 subdivisions.”

         Similarly, the ordinary meaning of the phrase “political subdivision” implies something

 other than a natural person like Judd. Instead, it implies a metaphysical entity like a city, or a

 county, or a board of some type. It is “a ‘fundamental canon of statutory construction’ that words

 generally should be ‘interpreted as taking their ordinary . . . meaning . . . at the time Congress

 enacted the statute.’” New Prime Inc. v. Oliveira, 139 S. Ct. 532, 539 (2019) (quoting Wis. Cent.

 Ltd. v. U.S., 138 S. Ct. 2067, 2074 (2018)). The traditional definition of “political subdivision”

 reflected in other sources is “[a] division of a state that exists primarily to discharge some function

 of local government.” Political Subdivision, BLACK’S LAW DICTIONARY (11th ed. 2019); see also

 Nw. Austin Mun. Utility Dist. No. One v. Holder, 557 U.S. 193, 206 (2009) (adopting the quoted

 definition of “political subdivision” from BLACK’S LAW DICTIONARY as being “the ordinary sense

 of the term” and finding that a municipal utility district was a political subdivision). Judd has been

 unable to find any case law purporting to say that a natural person like himself, even when

 operating as a state actor, becomes a “division” or a “subdivision.” Rather, the ordinary reading

 of the term would seem to be harmonious with the Florida Constitution, which is that Judd is

 merely an “officer” of a political subdivision at most, and more likely an independent political

 actor who operates outside the confines of that political subdivision under Article VIII,

 Section 1(d).4

         Although it ultimately was able to avoid deciding the issue, the Sixth Circuit and retired

 Supreme Court Justice Sandra Day O’Connor sitting by designation described some of these


 4
     To use an analogy, a governmental “subdivision” sounds more like a corporation, whereas somebody like Judd
     is more akin to a sole proprietorship. Although the sole proprietorship might take certain actions and operate
     under a certain name, it is still one and the same with its owner, a natural person. It does not become a separate
     entity in the sense that a corporation, LLC, or even a partnership does.

                                                           5
 6082744v.1
Case 8:19-cv-00607-VMC-TGW Document 52 Filed 10/21/19 Page 6 of 11 PageID 280



 problems in Demings v. Nationwide Life Ins. Co., 593 F.3d 486 (6th Cir. 2010). The court in that

 case was deciding a securities fraud case brought by a Florida sheriff and the applicability of the

 Securities Litigation Uniform Standards Act of 1998 (SLUSA). Id. at 488. Much like USERRA,

 SLUSA contains express language about “political subdivisions” without defining the term. 15

 U.S.C. § 77p(d)(2)(A) (“[N]othing in this section may be construed to preclude a State or political

 subdivision thereof . . . from bringing an action involving a covered security on its own

 behalf . . . .”). In a section under the heading “Sheriff Demings is not a state[ or] political subidision

 thereof,” the Sixth Circuit noted the confusion caused by Congress’s failure to define “political

 subdivision.” Demings, 593 F.3d at 491–92. It also noted at least in passing that calling a natural

 person like a sheriff a “political subdivision” is a “strain.” See id. at 492. In end, however, the

 court was able to avoid the issue because the sheriff in question never even purported to sue “as a

 political subdivision ‘on its own behalf.’” Id. at 492. Nevertheless, the Demings decision

 illustrates the complexity that this type of incomplete statutory drafting causes. Rather than

 attempting to encompass him as a political subdivision, Judd requests an order finding that the

 phrase “political subdivision” be read to include governmental entities like cities and not natural

 persons who operate in an independent capacity.5

 III.       Cases regarding the applicability of Eleventh Amendment immunity are
            distinguishable, as they involve a binary choice between “State” and “not state.”

            The bulk of Plaintiff Conrad Case’s argument in favor of this court retaining jurisdiction

 depends on how courts in the Eleventh Circuit have addressed the application of Eleventh

 Amendment immunity to sheriffs’ offices. See Docket 51, at 3–6. Although these cases would

 directly control the outcome of this litigation if this were an Eleventh Amendment case, they are


 5
        As described below, all the opinions cited by Case support this reading, as each involved courts analyzing
        whether metaphystical entities like cities were “political subdivisions.” And as explained above in footnote 2,
        this conclusion is supported by the courts’ general treatment of private rights of action.

                                                             6
 6082744v.1
Case 8:19-cv-00607-VMC-TGW Document 52 Filed 10/21/19 Page 7 of 11 PageID 281



 less helpful with respect to interpreting the specific language of USERRA. In every lawsuit in

 which the Eleventh Amendment becomes an issue, the defendant—usually some branch or

 municipality of a state—attempts to claim entitlement to immunity from suit in a federal forum.

 But as the Supreme Court noted in Lake Country Estates, Inc. v. Tahoe Regional Planning Agency,

 the Eleventh “Amendment is only available to ‘one of the United States.’” 440 U.S. 391, 400

 (1979). Therefore, courts have created the factor test applied by Case to answer the binary question

 of whether an entity is or is not “the State.” As a result, those factors might be helpful in drawing

 an analogy if the question here were simply whether Judd is a “State” employer for purposes of

 section 4323(b)(2).6

         But the question here is not whether Judd simply is or is not the State of Florida. Rather,

 as described above, USERRA’s jurisdictional provisions cover only three classes of employers:

         1. State employers;

         2. Private employers; and

         3. “[P]olitical subdivision[s]” of states that are deemed under section 4323(i) to
            be “private employer[s].”

 If Judd is not one of those three classes of employers, then he falls outside the provisions of

 USERRA’s explicit jurisdictional provisions and his claim is appropriate in a state court of general

 jurisdiction. See infra Section IV. The Eleventh Amendment cases never address what features

 make something a “political subdivision.” So although they might be interpreted help us conclude

 that Case likely is not the State of Florida in this capacity, such as under section 4323(b)(1), they

 do not help with any finding of whether he fits into the undefined phrase “political subdivision”

 found in section 4323(i).




 6
     As Case correctly notes, those factors weigh against finding that Judd is the “State” itself.

                                                            7
 6082744v.1
Case 8:19-cv-00607-VMC-TGW Document 52 Filed 10/21/19 Page 8 of 11 PageID 282



         Similarly, the decisions from the district courts of Alabama cited by Case do not help with

 the “political subdivision” definition with respect to independent constitutional officers like Judd.

 See Docket 51, at 2. Weaver v. Madison City Board of Education involved a lawsuit against a

 board of education created and operated by the city of Madison. 947 F. Supp. 2d 1308 (N.D. Ala.

 2013). The defendant attempted to argue that it was an “arm of the state” under the traditional

 Eleventh Amendment immunity test. Id. at 1310. The defendant never attempted to argue that it

 was not a political subdivision, and the court does not appear to have considered the issue. Rather,

 the court noted (probably correctly) in a single sentence that entities “such as counties and

 municipal corporations” are political subdivisions. Id.; see also supra Section II (explaining that

 the appropriate interpretation of “political subdivision” includes only metaphysical entities that are

 created by dividing the state itself). The thrust of the court’s opinion was that the city board of

 education could not claim Eleventh Amendment immunity.

         Similarly, Harris v. City of Montgomery involved a lawsuit against the city of Montgomery

 itself. 322 F. Supp. 2d 1319 (M.D. Ala. 2004). Again, the court did not expressly consider

 USERRA’s treatment of independent constitutional officers of any sort, but rather the treatment of

 governmental entities like cities. The defendant does not appear to have argued that it was not a

 “political subdivision” within the meaning of section 4323(i), and the court did not consider the

 issue. See id. at 1326. The opinions from other jurisdictions cited by Case likewise concern

 governmental entities like cities, rather than independent officers who are natural persons, being

 potentially subject to USERRA as political subdivisions. See Docket 51, at 2–3.

         Finally, Case’s citation to Loperena v. Scott as being an example of an “Eleventh Circuit

 court[] . . . presid[ing] over USERRA claims against sheriffs” is not controlling. Id. at 3. Neither

 that Eleventh Circuit opinion nor the underlying district court opinion seems to have analyzed



                                                   8
 6082744v.1
Case 8:19-cv-00607-VMC-TGW Document 52 Filed 10/21/19 Page 9 of 11 PageID 283



 whether USERRA afforded subject-matter jurisdiction over the claim. See generally Loperena v.

 Scott, 356 F. App’x 240 (11th Cir. 2009); Loperena v. Scott, No. 2:08-cv-00099, 2009 WL

 1066253 (M.D. Fla. Apr. 21, 2009).7 The fact that these decisions did not address the issue does

 not mean that USERRA implicitly confers this type of jurisdiction; rather, they are indicative of

 the fact that USERRA is a complicated federal statute, and courts and litigants occasionally miss

 important issues. This lawsuit affords an opportunity to address this important question.

 IV.       Given USERRA’s silence regarding independent constitutional officers, the
           appropriate outcome is for Case to submit his lawsuit in a state court of general
           jurisdiction.

           Lastly, it is worth noting that Congress’s failure to address all contingencies in USERRA

 does not act as an unfair bar against these types of claims in federal district court. Rather, it only

 prohibits plaintiffs from filing in that particular type of forum, but they can continue filing in

 jurisdictions such as state courts of general jurisdiction. For at least eighty years, the Supreme

 Court has recognized that state courts of general jurisdiction cannot prohibit the enforcement of

 federal laws. McKnett v. St. Louis & S.F. Ry. Co., 292 U.S. 230, 233–34 (1934). Of course,

 Congress can choose to give exclusive jurisdiction over certain types of claims to lower federal

 courts, just as it could have chosen to give any jurisdiction over these types of novel USERRA

 claims to federal district courts.            See Cary v. Curtis, 44 U.S. (3 How.) 236, 245 (1845)

 (“Congress . . . possess[es] the sole power of creating the tribunals [inferior to the Supreme Court]

 for the exercise of the judicial power, and of investing them with jurisdiction either limited,

 concurrent, or exclusive, and of withholding jurisdiction from them in the exact degrees and

 character which to Congress may seem proper for the public good.”). But given Congress’s silence




 7
       Likewise, neither of these opinions purported to address whether a Florida sheriff is a “political subdivision.”

                                                             9
 6082744v.1
Case 8:19-cv-00607-VMC-TGW Document 52 Filed 10/21/19 Page 10 of 11 PageID 284



 regarding the definition of “political subdivision,” the appropriate outcome is for Case to bring his

 lawsuit, if at all, in Florida’s courts of general jurisdiction.

 V.      Conclusion

         For the reasons described in this motion, Judd requests an order dismissing this lawsuit for

 lack of subject matter jurisdiction.

         Respectfully submitted,


                                                  /s/    Phillip J. Harris
                                                  PHILLIP J. HARRIS, FBN: 0044107
                                                  pharris@constangy.com
                                                  GREGG M. MORAN, FBN: 1011060
                                                  gmoran@constangy.com
                                                  CONSTANGY, BROOKS, SMITH &
                                                  PROPHETE, LLP
                                                  100 North Tampa Street, Suite 3350
                                                  Post Office Box 1840
                                                  Tampa, Florida 33601-1840
                                                  Telephone:     (813) 223-7166
                                                  Facsimile      (813) 223-2515
                                                  Service Email:      tampa@constangy.com
                                                  Attorneys for Defendant




                                                     10
 6082744v.1
Case 8:19-cv-00607-VMC-TGW Document 52 Filed 10/21/19 Page 11 of 11 PageID 285



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 21st day of October 2019, I electronically filed the

 foregoing with the Clerk of Court by using the Federal CM/ECF filing system, which will send a

 Notice of Electronic Filing, along with a true and correct copy of the foregoing via e-mail to the

 following:


         Gregory A. Owens, Esq.
         greg@fgbolaw.com
         Christopher Gray, Esq.
         chris@fgbolaw.com
         FLORIN GRAY BOUZAS OWENS, LLC
         16524 Pointe Village Drive, Suite 100
         Lutz, FL 33558
         Telephone:    (727) 254-5255
         Facsimile:    (727) 483-7942
         Counsel for Plaintiff


                                              /s/        Phillip J. Harris
                                              Attorney for Defendant




                                                    11
 6082744v.1
